Citation Nr: 1453006	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-37 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

(The issues of entitlement to service connection for a bilateral hand disability, to include carpal tunnel syndrome, a bilateral elbow disability, a bilateral shoulder disability other than left shoulder rotator cuff tear and surgical scars, a cervical spine disability, a low back disability, a left ankle disability, a right ankle disability, including as due to a left ankle disability, a bilateral hip disability, hypertension, including as due to in-service asbestos or chemical exposure, a respiratory disability, including as due to in-service asbestos or chemical exposure, a pulmonary disability, including as due to in-service asbestos or chemical exposure, and for residuals of head trauma, are the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which essentially reopened the Veteran's previously denied claim of service connection for bilateral hearing loss and denied this claim on the merits.  The Veteran disagreed with this decision later in February 2013.  He perfected a timely appeal in July 2013 and requested a videoconference Board hearing.  This hearing was held before the undersigned Veterans Law Judge in July 2014 and a copy of the hearing transcript has been associated with the claims file.

The Board observes that, in a March 2008 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss.  Although the Veteran timely disagreed with the denial of this claim in May 2008, he subsequently withdrew his appeal for service connection for bilateral hearing loss in November 2008.  Thus, the March 2008 rating decision became final with respect to the denial of the Veteran's service connection claim for bilateral hearing loss.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a rating decision dated on March 13, 2008, and issued to the Veteran and his service representative on April 23, 2008, the RO denied a claim of service connection for bilateral hearing loss; although he timely disagreed with this rating decision, the Veteran withdrew his appeal with respect to the denial of this claim in statements on a VA Form 9 (substantive appeal) dated on November 14, 2008, and date-stamped as received by the RO on November 19, 2008.

2.  The evidence received since the March 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss because it suggests that the Veteran experiences bilateral hearing loss that is attributable to service.

3.  The record evidence shows that the Veteran was a Fire Protection Specialist on active service and was exposed to acoustic trauma during service.

4.  The record evidence shows that the Veteran's current bilateral hearing loss is not related to active service or any incident of service.


CONCLUSIONS OF LAW

1.  The March 13, 2008, rating decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the March 2008 RO decision in support of the claim of service connection for bilateral hearing loss is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

3.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The RO failed to provide the Veteran with proper VCAA notice; however, the Board finds that such error is harmless.  Although the Veteran was not informed of the reasons for the prior denial of the claim of service connection for bilateral hearing loss before this claim was readjudicated in the currently appealed rating decision issued in February 2013, because this claim is being reopened in this decision, the Board finds that any failure to provide pre-adjudication Kent notice was not prejudicial to the Veteran.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), and Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Also, VA provided assistance to the Veteran that was necessary to substantiate his claim.  As detailed below, the Veteran was afforded another VA examination and a nexus opinion was obtained. Although the Veteran was not advised of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board finds that failure to satisfy the duty to notify in that regard is not prejudicial as the underlying claim for service connection is being denied on the merits.  See Sanders, 129 S.Ct. 1696.  The Veteran has demonstrated through statements and testimony that he has actual knowledge of the evidence necessary to substantiate his claim.  Thus, failure to provide the Veteran with VCAA notice was not prejudicial.  

The Board finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  

The Board observes that, in December 2008, the Veteran submitted a copy of a decision dated in September 2008 from the Social Security Administration (SSA) concerning his application for SSA benefits.  It appears that SSA awarded disability benefits to the Veteran for a bilateral foot disability, degenerative joint disease of the spine, and for obesity.  Neither the Veteran nor his service representative provided any argument or hearing testimony concerning his SSA disability benefits at the July 2014 Board hearing.  

Normally, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, because the Veteran's claim is based on a disability (bilateral hearing loss) which was not the subject of his application for SSA benefits, the Board finds it reasonable to conclude that his SSA records would not be relevant to the currently appealed claim.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Further, neither the Veteran nor his service representative has identified the SSA records as evidence relevant to the currently appealed claim.  The claims file also contains significant medical evidence, including VA examination reports and outpatient treatment records, concerning the contended causal relationship between the Veteran's current bilateral hearing loss and active service.  Because there is no indication in the claims file that the Veteran's SSA records are potentially relevant to the claim on appeal, and because the Veteran has not identified any SSA records as relevant evidence which VA should attempt to obtain under the VCAA's duty to assist, the Board concludes that a remand to attempt to obtain his SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA not required to obtain SSA records in all cases but only where potentially relevant to claim(s) on appeal).  The Board observes that this case is similar to Forcier v. Nicholson, 19 Vet. App. 414 (2006) (finding Board not required to attempt to verify alleged in-service event where Veteran had no current diagnosis), in that there is no indication that the Veteran's SSA records would affect the outcome of the claim.  As is explained below in greater detail, the Veteran's assertions as to the contended etiological relationship between his bilateral hearing loss and active service are less than probative.  Therefore, pursuing his SSA records would be a useless formality as these records would not tend to corroborate the portion of his testimony that the Board finds to be less than probative on the issue of whether bilateral hearing loss is related to active service.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as whether new and material evidence had been received to reopen a claim of service connection for bilateral hearing loss.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, new and material evidence has been received to reopen the Veteran's claim of service connection for bilateral hearing loss.  The Veteran also was provided with a comprehensive VA examination in January 2013.  Having reviewed this examination report, the Board finds that it is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that, when VA undertakes to provide Veteran with examination, that examination must be adequate for VA purposes).  Accordingly, another examination is not required.  In summary, VA has done everything reasonably possible to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

In March 2008, the RO denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  As noted in the Introduction, although the Veteran timely disagreed with the denial of his service connection claim for bilateral hearing loss, he subsequently withdrew this claim in statements on a November 2008 VA Form 9 (substantive appeal).

The claim of service connection for bilateral hearing loss may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for bilateral hearing loss in a letter from his service representative which was date stamped as received by the RO on March 30, 2011.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for bilateral hearing loss, the evidence before VA at the time of the prior final RO decision in March 2008 consisted of the Veteran's service treatment records, his post-service VA outpatient treatment records and examination reports, and his lay statements.  The RO noted that the Veteran's service treatment records showed no complaints of or treatment for bilateral hearing loss at any time during active service and there were no audiometric findings in these records demonstrating the presence of bilateral hearing loss for VA compensation purposes.  The RO next noted that, following VA examination, the VA examiner was unable to provide a diagnosis of bilateral hearing loss because there was no hearing loss pathology present.  Thus, the claim was denied.

The newly received evidence includes reports of VA examinations in August 2009 and in January 2013 and the Veteran's lay statements and July 2014 Board hearing testimony.

On VA audiology examination in August 2009, the Veteran's complaints included bilateral hearing loss.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported an in-service history of "noise exposure to aircraft as fire rescue on the runway, large fire trucks, and small arms to qualify.  He reports civilian noise exposure to very limited hunting."  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
25
LEFT
25
25
25
25
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The VA audiologist stated, "The best estimate of the Veteran's hearing sensitivity is hearing within normal limits in both ears."  The diagnosis was clinically normal bilateral hearing.

On VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in January 2013, the Veteran complained of "difficulty hearing in background noise or with more than one conversation."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
35
30
LEFT
30
30
20
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The VA audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service or any incident of service.  The rationale for this opinion was a review of the Veteran's claims file, his lay statements regarding in-service noise exposure, and his lay statements regarding post-service civilian noise exposure.  The rationale also was that the Veteran's hearing repeatedly was normal bilaterally during and after active service, including on VA audiology examination in August 2009.  The rationale further was that a review of relevant medical literature did not support a finding that delayed-onset bilateral hearing loss existed.  The diagnosis was bilateral sensorineural hearing loss.

In statements on his July 2013 substantive appeal (VA Form 9), the Veteran asserted, "Since service, I have not had [my] hearing checked until [at] VA exams.  Also, I was in a field of service that is acknowledged as (high hazardous noise).  Proper ear protection was not provided or issued."

The Veteran testified at his July 2014 Board hearing that he had not been issued any ear protection until just prior to his separation from active service and what was issued at that time had not provided much protection from noise exposure.  See Board hearing transcript dated July 16, 2014, at pp. 6.  He also testified that his in-service duties including being on standby in fire trucks approximately 25 to 30 feet from an airfield where fighter jets were taking off and landing constantly.  Id., at pp. 6-7.  He testified further that his in-service duties required him to be on the flight line constantly where he was exposed to significant acoustic trauma.  Id., at pp. 8.

With respect to the Veteran's application to reopen his previously denied service connection claim for bilateral hearing loss, the Board notes that the evidence which was of record at the time of the prior final RO decision in March 2008 showed no diagnosis of bilateral hearing loss which could be attributed to active service.  The newly received evidence indicates that the Veteran has been diagnosed as having bilateral hearing loss which may be attributable to active service.  

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 2008 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for bilateral hearing loss is reopened.  

Having reopened the Veteran's previously denied service connection claim for bilateral hearing loss, the Board will proceed to adjudicate this claim on the merits.

Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss during active service.  He specifically contends that in-service exposure to significant acoustic trauma while serving as a fire protection specialist with duties on the flight line caused or contributed to his current bilateral hearing loss.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because bilateral hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  The Veteran contends that his in-service duties as a fire protection specialist caused or contributed to his current bilateral hearing loss because he was required to be on duty on the flight line while jet aircraft were taking off and landing, exposing him to significant in-service acoustic trauma.  The medical evidence does not support the Veteran's assertions regarding an etiological link between his current bilateral hearing loss and active service or any incident of service, to include his in-service duties as a fire protection specialist.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a fire protection specialist.  Thus, the Board concludes that the Veteran's lay statements regarding his in-service noise exposure working as a fire protection specialist are credible.  As the RO has noted, the Veteran's service treatment records show no complaints of or treatment for bilateral hearing loss at any time during active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

The post-service medical evidence shows that, although the Veteran currently experiences bilateral hearing loss for VA disability compensation purposes, it is not related to active service or any incident of service.  See 38 C.F.R. § 3.385 (2014). The Veteran's bilateral hearing was normal clinically on VA examination in August 2009.  The Board acknowledges that the Veteran was diagnosed as having bilateral sensorineural hearing loss following VA examination in January 2013.  The January 2013 VA examiner, however, opined that it was less likely than not that the Veteran's current bilateral hearing loss was related to active service or any incident of service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The VA examiner recognized that a hearing impairment was not shown until decades after the Veteran's discharge from service, and that the Institute of Medicine indicated that there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  The Veteran has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for bilateral hearing loss.  In summary, the Board finds that service connection for bilateral hearing loss is not warranted.

The Board finally finds that service connection for bilateral sensorineural hearing loss is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The evidence does not credibly show that the Veteran experienced bilateral sensorineural hearing loss during active service or within the first post-service year (i.e., by May 1984) such that service connection for bilateral sensorineural hearing loss is warranted on a presumptive basis.  Id.  As noted, the Veteran's service treatment records do not show any hearing loss for VA disability compensation purposes.  See 38 C.F.R. § 3.385.  It does not appear that the Veteran experienced bilateral sensorineural hearing loss until he was diagnosed as having this disability in January 2013, or nearly 30 years after his service separation in May 1983 in light of normal VA audiograms in January 2008 and August 2009.  Indeed, at the hearing, the Veteran indicated that his hearing was first evaluated post-service in 2008, so any assertion that his hearing loss manifested to compensable degree within one-year of his discharge from service from service would be based on speculation which cannot form the basis of service connection for a disability.  See 38 C.F.R. § 3.102 (2014).  Thus, service connection for bilateral sensorineural hearing loss is not warranted on a presumptive basis.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of bilateral hearing loss have been continuous since service.  He asserts that he continued to experience symptoms relating to bilateral hearing loss (difficulty hearing) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bilateral hearing loss after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, cannot be deemed credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral hearing loss since active service is inconsistent with the other lay and medical evidence of record.  His records were reviewed by an in-service physician just prior to his separation from service and this clinician determined that a separation physical examination was not required.   The Veteran's service treatment records also show that he was seen as an outpatient in late April 1983, just prior to his separation from service in May 1983, and no relevant complaints or symptoms of bilateral hearing loss were reported by the Veteran or noted by the in-service clinician who treated him.  The Veteran's in-service history of symptoms in April 1983 is more contemporaneous to service so it is inherently more reliable and therefore of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to bilateral hearing loss for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1983) and initial reported symptoms related to bilateral hearing loss in 2008 (a 25-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed a VA disability compensation claim for service connection for a low back disability in January 1987 but did not claim service connection for bilateral hearing loss or make any mention of any hearing loss symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that the Veteran has not had hearing loss symptoms present since service as he now asserts.  If he did have symptoms present since service then common sense leads to the conclusion that the lay evidence would show complaints of hearing loss earlier than 2008.  Crucially, after having been evaluated in 2008 and 2009, a hearing impairment for VA purposes was not shown until 2013.  Thus, there is no credible evidence of continuity of symptomatology since service.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between the current bilateral hearing loss and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.




ORDER

As new and material evidence has been received, the previously denied claim of service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


